Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00387-CV

                                        Elizabeth Ames JONES,
                                               Appellant

                                                    v.

                                         Jeff WENTWORTH,
                                               Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-08201
                             Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 5, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have entered

into a mutual agreement to dismiss the claims filed in the trial court. The motion is granted, and

this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC,

70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.). Costs of appeal are taxed against

the parties who incurred them. See TEX. R. APP. P. 42.1(d).

                                                         PER CURIAM